                                          Case 5:17-cv-03579-SVK Document 82 Filed 04/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRISTINA MENDOZA,                                       Case No. 17-cv-03579-SVK
                                   8                    Plaintiff,
                                                                                                 ORDER GRANTING MOTION TO
                                   9              v.                                             FILE FIRST AMENDED
                                                                                                 COMPLAINT
                                  10     PACIFIC GAS & ELECTRIC COMPANY, et
                                         al.,                                                    Re: Dkt. No. 76
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of Plaintiff Cristina Mendoza’s motion to file a first amended
                                  14   complaint. Dkt. 76. In this amended complaint, Plaintiff seeks to: (1) name two additional
                                  15   defendants, Skyport Plaza Owner’s Association and Hudson Pacific Properties L.P (“the two new
                                  16   defendants”); (2) clarify the address and parcel number of the property where Plaintiff alleges she
                                  17   was injured; (3) seek damages and injunctive relief against the two new defendants; (4) assert a
                                  18   duty to inspect and maintain the area where Plaintiff was injured as to unspecified defendants; (5)
                                  19   state that she intends to return to the property; (6) remove references to defendants that have been
                                  20   dismissed; and (7) remove claims and allegations associated with municipal liability. See Dkts. 76
                                  21   at 2, 76-1. All parties in this litigation have consented to the jurisdiction of the undersigned.
                                  22   Dkts. 9, 28, 32. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for
                                  23   decision without oral argument. Based on the arguments and the relevant law, the Court
                                  24   GRANTS Plaintiff’s motion for the reasons discussed below.
                                  25          “Requests for leave to amend should be granted with ‘extreme liberality.’” Brown v.
                                  26   Stored Value Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020) (quoting Moss v. U.S. Secret Serv.,
                                  27   572 F.3d 962, 972 (9th Cir. 2009)) (internal citation omitted). “Five factors are taken into account
                                  28   to assess the propriety of a motion for leave to amend: bad faith, undue delay, prejudice to the
                                          Case 5:17-cv-03579-SVK Document 82 Filed 04/17/20 Page 2 of 3




                                   1   opposing party, futility of amendment, and whether the plaintiff has previously amended the

                                   2   complaint.” Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014) (quoting

                                   3   Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004)). Here, Defendants Hudson Skyport

                                   4   Plaza, LLC; Hudson Skyport Plaza Land, LLC; and Hudson Pacific Properties, Inc. (collectively,

                                   5   the “Hudson Defendants”) argue that allowing Plaintiff to amend her complaint would be

                                   6   prejudicial and would cause undue delay. Dkt. 80.

                                   7          First, the Hudson Defendants argue that allowing Plaintiff to amend her complaint would

                                   8   prejudice them because Plaintiff’s amended complaint seeks to revive claims for injunctive relief

                                   9   that were already disposed of in a Consent Decree (Dkt. 44). Dkt. 80 at 3. The Hudson

                                  10   Defendants contend that new defendant Hudson Pacific Properties L.P. is a subsidiary of one of

                                  11   the Hudson Defendants and that one of the Hudson Defendants is the general partner and primary

                                  12   operating entity for all Hudson properties. Id. They also contend that one of the Hudson
Northern District of California
 United States District Court




                                  13   Defendants owns 25% of new defendant Skyport Plaza Owner’s Association. Id. Plaintiff has

                                  14   stated that she will not bring claims for injunctive relief against any of the Hudson Defendants.

                                  15   Dkts. 76 at 6, 76-1 at 18. The Court does not find that allowing Plaintiff to amend her complaint

                                  16   would be prejudicial to the Hudson Defendants. Plaintiff has a valid reason for amending her

                                  17   complaint - she discovered two new defendants who may be responsible for her injury and seeks

                                  18   to avoid an “empty chair” at trial. Though the Hudson Defendants appear to argue that the two

                                  19   new defendants would be covered by the Consent Decree, the Court does not find that such an

                                  20   argument constitutes prejudice as to amendment. Rather, the two new defendants may advance

                                  21   that argument by motion at the appropriate time in the litigation.

                                  22          Second, the Hudson Defendants contend that amending the complaint would create undue

                                  23   delay. Dkt. 80 at 3-4. They argue that because the current mediation deadline is June 30, 2020,

                                  24   amending the complaint to add the two new defendants could delay mediation efforts while the

                                  25   new parties get up to speed. Id. The Hudson Defendants also argue that a delay would prejudice

                                  26   their ability to have Defendant PG&E contribute to or pay for the settlement of this case. Id. The

                                  27   Court is similarly unpersuaded by these arguments. If the two new defendants are as closely

                                  28   related to the Hudson Defendants as the Hudson Defendants allege, the two new defendants are
                                                                                         2
                                          Case 5:17-cv-03579-SVK Document 82 Filed 04/17/20 Page 3 of 3




                                   1   likely to be able to familiarize themselves with the current litigation quickly. Further, given the

                                   2   uncertainty surrounding the current COVID-19 pandemic, it is likely that current deadlines will

                                   3   change. As for the impact on Defendant PG&E’s participation in this litigation, the Hudson

                                   4   Defendants only refer to Defendant PG&E’s anticipated exit from bankruptcy in June without

                                   5   providing any factual support as to how an amendment at this time would negatively impact

                                   6   Defendant PG&E’s participation in the litigation in the future.

                                   7          Accordingly, for the reasons stated above, the Court GRANTS Plaintiff’s motion to file a

                                   8   first amended complaint. Plaintiff must file her amended complaint within fourteen (14) days of

                                   9   this Order.

                                  10          SO ORDERED.

                                  11   Dated: April 17, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     SUSAN VAN KEULEN
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
